[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AFTER RE-ARGUMENT
After granting re-argument, the court heard all three parties, with the plaintiff and the defendant Can-Do supporting the decision and the defendant Bridges arguing against it.
After reconsideration of the points raised at re-argument, the court concludes that the decision should stand as rendered on March 15, 2002.
The court notes, in passing, that even if the Bridges' contentions were accepted, there upon which to grant the plaintiff relief requested in the fourth count
__________________________ Anthony V. DeMayo, J.T.R.